DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Acronyms are not defined at their first occurrence 
In claim 1: 3D must be defined
In claim 5: CNN must be defined
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as there is insufficient antecedent basis for this limitation in the claims.
Claims 1, 11, 20 recites the limitation "the vicinity".  

Claims 1, 11, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: acquiring or receiving image data in order to carry out the processing.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 11, 12, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oubel (US-20220233242-A1) and further in view of Thiagarajan (US-20160005183-A1).

Regarding claims 1, 11, 20: 
Oubel teaches detecting a tumor from a 3D image (paragraph 75, 26-27, 38), computing preliminary ablation zone model based on device characteristics of medical device (paragraph 73), Extracting plurality of tumor properties from segmented tumor (paragraph 50, 96-97), and calculate ablation dose yielding an ablation zone that encompasses the tumor based on the ablation zone model and extracted tumor properties (paragraph 109). 
Oubel fails to teach segmenting the tumor and the adjacent structure from 3D image.
Thiagarajan teaches from within a similar field of endeavor segmenting the tumor (paragraph 23-24) and the tumor region (adjacent structure) (paragraph 24) from 3D image (paragraph 71).
It would have been obvious to modify Oubel to segment the tumor and adjacent structure in a 3D image as taught by Thiagarajan. One would be motivated to do so in order to have an improved tumor identification technique which will result in enhanced ablation targeting. Examiner notes that such a modification involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Regarding claim 20:
Oubel teaches calculate ablation dose yielding an ablation zone that encompasses the tumor based on the ablation zone model and extracted tumor properties and based on prior known tissue properties, device characteristics, device, location and extracted tumor properties (paragraph 74), and the calculating step being done using machine learning (paragraph 109). 

Regarding claims 1, 12:
Oubel teaches receiving multiple digital images of the 3D image data of the anatomy of the patient (paragraph 19).

Regarding claims 5, 15:
Oubel teaches the detecting step being done by a CNN (paragraph 20).

Regarding claim 6: 
Oubel teaches confirming a boundary of the tumor (paragraph 25).

Regarding claim 7:
Oubel teaches step C happening before step D (see figure 5). The flow chart in figure 5 shows that the determination of planning paraments (step C) is occurring before the segmentation of the estimated ablation region (step D). 

Regarding claim 16:
Oubel teaches adjusting the boundary of tumor based on user input (paragraph 72-73).

Regarding claims 8 and 17:
Oubel teaches the density of the tumor (tumor properties) (paragraph 50).

Regarding claims 9 and 18:
Oubel teaches medical device characteristics including power (paragraph 74)

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oubel (US-20220233242-A1) as applied to claims 1 and 11 above and further in view of Thiel (US-20130165915-A1).

Regarding claims 3, 13:
Oubel as modified fails to teach computing an ablation zone model using a heat transfer model and calculating ablation dose by adjusting first heat transfer model based on tumor properties.
Thiel teaches from within a similar field of endeavor calculating ablation dose by adjusting first heat transfer model based on tumor properties such as size (paragraph 188).
It would have been obvious to modify Oubel to compute an ablation zone model using a heat transfer model and calculating ablation dose by adjusting first heat transfer model based on tumor properties.
as taught by Thiel. One would be motivated to do so in order to have the ablation zone location based on thermal conductivity and the ablation dose customized to the tumor. Examiner notes that such a modification involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).




Claims 4, 10, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oubel (US-20220233242-A1) as applied to claims 1 and 11 above and further in view of Kandlikar (US-20190385308-A1).

Regarding claims 4, 14:
Oubel teaches calculate ablation dose yielding an ablation zone that encompasses the tumor based on the ablation zone model and extracted tumor properties (paragraph 109).
Oubel as modified fails to teach extracting adjacent tissue properties from the segmented adjacent structure.
Kandlikar teaches from within a similar field of endeavor extracting adjacent tissue (structure) properties from the adjacent tissue (structure) (Paragraph 78).
It would have been obvious to modify Oubel to extract adjacent tissue properties from the adjacent tissue as taught by Kandlikar. One would be motivated to do so in order to calculate the ablation zone based on the adjacent tissue as well as the tumor. Examiner notes that such a modification involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143)


Regarding claim 10:
Oubel as modified fails to teach adjacent structure selected from airways and vessels.
Kandlikar teaches from within a similar field of endeavor selecting vessels that can be included in the region of interest (paragraph 74). 
It would have been obvious to modify Oubel to have the adjacent structure selected from vessels as taught by Kandlikar. One would be motivated to do so since the vessels along with the tumor provide a change in thermal profiles (Kandlikar paragraph 63). Examiner notes that such a modification involves simple substitution of one known element for another to obtain predictable results (MPEP 2143).


Regarding claim 19:
Oubel as modified fails to teach extracting the adjacent structure properties is extracting type, shape, thermal conductivity, thermal effusivity, and heat capacity.
Kandlikar teaches from within a similar field of endeavor extracting the adjacent structure properties is extracting the thermal conductivity of the vessels (paragraph 188-189).
It would have been obvious to modify Oubel to extracting the thermal conductivity of the vessels as taught by Kandlikar. One would be motivated to do so since the vessels along with the tumor provide a change in thermal profiles (Kandlikar paragraph 63). Examiner notes that such a modification involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IKRA F CHAUDHRY whose telephone number is (571)272-5696. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IKRA F CHAUDHRY/Examiner, Art Unit 3793                                          

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793